United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1088
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                  Joaquin Irwin Foy

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                             Submitted: August 3, 2017
                              Filed: August 10, 2017
                                   [Unpublished]
                                  ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

      Joaquin Foy was civilly committed under 18 U.S.C. § 4246 in 2007, and he
appeals from the judgment of the District Court,1 entered after a hearing, denying his

      1
       The Honorable Douglas Harpool, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
David P. Rush, United States Magistrate Judge for the Western District of Missouri.
motion for conditional discharge under 18 U.S.C. § 4247(h). We conclude that the
District Court did not clearly err in denying the motion. See United States v. LeClair,
338 F.3d 882, 885 (8th Cir.) (standard of review), cert. denied, 540 U.S. 1025 (2003).
The mental health experts associated with the Federal Medical Center in Rochester,
Minnesota, where Foy is currently confined, testified that Foy’s unconditional
discharge would be dangerous in light of his longstanding, severe mental illness and
his lack of insight; his recent history of threatening violence; and his statements that
he did not wish to be released with conditions and would not take prescribed
medication if released without conditions. Accordingly, we affirm the judgment of
the District Court, and we grant counsel’s motion to withdraw.
                         ______________________________




                                          -2-